Citation Nr: 0310227	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including anxiety and major depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which denied the benefits sought on 
appeal.

The Board notes that, in a May 2001 Board decision, the 
issues addressed herein were remanded to the RO for 
additional development.  This was accomplished to the extent 
possible and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of a psychiatric disorder, 
including anxiety and major depression, during service.

3.  The medical evidence does not establish that the 
veteran's psychiatric disorder, including anxiety and major 
depression, is causally or etiologically related to the 
veteran's active service

3.  There is no medical evidence of headaches, which are 
causally or etiologically related to the veteran's active 
service.

4.  There is no medical evidence of allergic rhinitis, which 
is causally or etiologically related to the veteran's active 
service.

CONCLUSIONS OF LAW

1.  A psychiatric disorder, including anxiety and depression, 
was neither incurred nor aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 
5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2002).

2.  Headaches were neither incurred nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).

3.  Allergic rhinitis was neither incurred nor aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
psychiatric disorder, including anxiety and major depression, 
headaches, and allergic rhinitis.  The Board notes that the 
veteran has established service connection for sinusitis, 
residuals of a gunshot wound to the left shoulder, and 
superficial scars to the left 4th toe and left leg. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claims.  Similarly, March 2002 and May 2002 
letters to the veteran, from the RO, and the September 2002 
supplemental statement of the case, notified the veteran of 
the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claims, as well as 
the VA's responsibilities in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  In addition, in May 2002, 
the veteran, pursuant to the aforementioned Board remand, was 
provided an opportunity to submit additional evidence 
regarding his medical disorders and treating physicians.  
However, the appellant failed to submit any additional 
information, other than an unsigned consent form to obtain 
private medical records relating to a July 1999 accident.  
The RO returned the consent form to the veteran for the 
requisite signature in June 2002, but the veteran failed to 
respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").   The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and certain chronic disability, such 
as a psychosis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent evidence of record consists of the veteran's 
service medical records and VA medical records, as well as VA 
examination reports.

The veteran's April 1944 Report of Physical Examination and 
Induction indicates that clinical examination was negative 
for psychiatric, neurological, or ear, nose, and throat 
disorders.

An August 1944 service medical record shows treatment for 
hypertrophic rhinitis and a December 1944 record shows 
treatment for sinusitis.

The veteran's November 1945 Report of Physical examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement indicates that the veteran's psychiatric 
examination was normal, as was his neurological evaluation 
and his ear, nose, and throat evaluation.  Nonetheless, the 
veteran was noted has having chronic sinusitis, which existed 
prior to his military service, and which was aggravated by 
his military service.  Examination of the veteran's sinuses 
showed chronic hypertrophic rhinitis with enlarged inferior 
tiukinates, without evidence of purulent discharge.

Post-service VA examination reports and medical records, 
dated from October 1947 through June 1990 show that the 
veteran was treated for chronic, non-purulent bi-maxillary 
sinusitis, with headaches; scars of the left scapular region 
and lateral chest wall; internal hemorrhoids and anal 
fissure; mild to moderate exacerbation of chronic bronchitis; 
mild to moderate anxiety reaction, based on complaints of 
gastrointestinal upset; degenerative joint disease and 
scoliosis of the lumbar spine; hearing loss; and a seizure 
disorder of unknown etiology with reactive depression.  In 
addition, VA examination reports dated in September and 
October 1989 show a diagnosis of recurrent major depression, 
without psychotic features, based on the veteran's report of 
a 40-plus year history of depression with suicidal thoughts 
and a history consistent with recurrent vasomotor rhinitis, 
without evidence of current sinusitis.

VA medical records dated December 1997 to June 1999 are also 
of record.  These records indicate that the veteran received 
medication for depression, beginning in October 1996 and that 
he had been treated for facial basal cell cancers.  In 
addition, a history of coronary artery disease; chronic 
obstructive pulmonary disease; hypertension; gastroesophageal 
reflux disease; hypothyroidism; elevated cholesterol; chronic 
lower thoracic back pain; syncope; bladder outlet 
obstruction, status-post trans-urethral resection of the 
prostate; and colonic vascular malformation was noted.

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in July 1999.  According to the report, 
the veteran reported a history of sinus trouble since the 
1940s, with recurring nasal drip, congestion, and blockage.  
He denied experiencing swelling or other changes over the 
paranasal sinuses, or ever having surgery recommended as a 
treatment option.  A history of hearing loss, hiatal hernia, 
and emphysema was noted.  Physical examination was negative 
for lesions or abnormalities of the head.  There were no 
palpable masses or abnormalities over the paranasal sinuses 
or external nasal structures.  There was spurring and 
deviation of the bilateral septum, with mild obstruction.  
The veteran's turbinates were mild to moderately hyperemic.  
There was no evidence of polyps, infectious drainage, or 
other abnormalities.  There was normal transillumination of 
the paranasal sinuses.  The VA examiner found that the 
veteran had a nasal septal deformity and chronic vasomotor 
rhinitis, and that there was no evidence of sinusitis.

The veteran was afforded a VA psychiatric examination in 
October 1999.  At that time, the veteran reported that he was 
treated for depression in 1947, the 1960s, and the 1970s, by 
a private physician and by the VA in 1989.   He also reported 
that he had been on medication and received intermittent 
treatment from the VA for his psychiatric problems.  He 
complained of feeling nervous and tense, but that he had not 
felt depressed recently because of his medication.  He 
admitted to having hallucinations in 1983.  He denied a 
history of homicidal thoughts, suicidal thoughts, drug abuse, 
and alcohol abuse.  Mental status examination showed that the 
veteran was oriented and well groomed, with good hygiene.  
There was no unusual motor activity.  His speech was 
spontaneous and fluent, and his thought process was normal, 
without flight of ideas or loose associations.  His mood was 
euthymic and his affect was appropriate.  He denied 
hallucinations and homicidal or suicidal thoughts.  There was 
no evidence of delusions.  His memory was good and his 
judgment was adequate.  His insight was fair.  The veteran 
was estimated to be of low-average intelligence and his 
abstracting ability was poor.  The examiner concluded, after 
a review of the veteran's claims file, that the veteran did 
not meet the criteria for a diagnosis of post-traumatic 
stress disorder (PTSD), and that the veteran "[gave] a 
history of recurrent depression."  The diagnosis was 
recurrent, major depressive disorder, without psychotic 
features.  A Global Assessment of Functioning score of 65 was 
assigned.

The veteran was most recently afforded a VA examination 
regarding his claim of service connection for rhinitis in 
July 2002, pursuant to the Board's May 2001 remand.  The 
report indicates that the veteran's claims file and medical 
records were reviewed.  The veteran related that he did not 
have any real problems with his nose, and denied swelling, 
inflammatory changes of the sinus, or any other significant 
symptoms.  The VA examiner noted that the veteran used nasal 
oxygen due to chronic obstructive pulmonary disease and that 
the veteran had bilateral neurosensory hearing loss, with a 
history of bilateral tympanic membrane perforations, which 
spontaneously healed.  The veteran denied infectious drainage 
from his ears or other ear problems.  Physical examination 
revealed that there were no lesions or abnormalities of the 
head or ears, except for scarring of the tympanic membranes 
consistent with previous healed perforations.  The external 
nasal structures and paranasal sinus structures were normal, 
without evidence of masses or inflammatory changes.  The 
septum showed some mild spurring, but the turbinates were 
normal.  There was no evidence of hyperemia, polyps, abnormal 
discharge, or other abnormalities.  Transillumination of the 
paranasal sinuses was normal.  The VA examiner concluded that 
there was no evidence of rhinitis or sinusitis.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an 
award of service connection requires that the veteran incur a 
disease or disability during service).  The Board 
acknowledges that the veteran has been diagnosed with a major 
depressive disorder.  Nonetheless, the veteran's separation 
examination showed that the veteran's psychiatric evaluation 
was normal, and the evidence of record indicates that the 
veteran did not begin receiving treatment for his depression 
until, according to his history, 1947, and according to the 
medical evidence of record, 1989.  Furthermore, the veteran 
has not provided any evidence, other than his statements, 
demonstrating that he had a psychiatric disorder during 
service or within one year of his discharge, nor has he 
provided any evidence otherwise linking his current 
psychiatric disorder to his active service.  As a causal link 
between the veteran's current psychiatric disorder and his 
service has not been established, and because the veteran is 
a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Accordingly, without a causal link between the 
veteran's service and his current psychiatric disorder, the 
Board finds that the veteran is not entitled to service 
connection for a psychiatric disorder, including anxiety and 
major depression.

In addition, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection of a headaches.  The Board observes that the 
veteran's separation examination showed a normal neurological 
examination.  More significantly, the Board points out that 
there is no evidence that the veteran was treated for 
headaches following his service aside from those associated 
with his sinusitis, for which he is service-connected.  
"[W]hen it is not possible to separate the effects of [a 
nonservice-connected disorder and a service-connected 
disorder], VA regulations  . . . dictate that such signs and 
symptoms be attributed to the service-connected condition."  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").   
As such, the Board finds that the veteran is not entitled to 
service connection for headaches.

Additionally, the evidence of record shows that the veteran 
is not entitled to service connection for allergic rhinitis.  
The medical evidence of record clearly indicates that the 
veteran does not currently have rhinitis that is related to 
service, and "[i]n the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  Although the 
veteran's July 1999 VA examination shows a diagnosis of 
chronic vasomotor rhinitis and the veteran was treated in 
service for hypertrophic rhinitis, the July 2002 VA examiner 
found that there was no evidence of a current sinus disorder 
or allergic rhinitis.  Similarly, the veteran's treatment 
records indicate that the symptomatology, diagnosed as 
vasomotor rhinitis, is the same symptomatology that had 
previously been diagnosed as sinusitis, a disorder for which, 
as previously mentioned, the veteran is service-connected.   
See Mittleider, supra.  See also Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Likewise, it is noteworthy that the 
veteran's VA treatment records are entirely negative for 
treatment for allergic rhinitis.  See also Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  See also 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  As such, 
there is no current disability upon which to base an award of 
service connection.  See Brammer at 225 ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for a psychiatric disorder, headaches, and 
allergic rhinitis.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.




ORDER

Service connection for a psychiatric disorder, including 
anxiety and major depression, is denied.

Service connection for headaches is denied.

Service connection for allergic rhinitis is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

